Holmes, J.,
concurring in part and dissenting in part. I am in agreement with the majority as to the disposition of all issues presented here, with the exception of the last. In the first instance, there is no legal right of action by Alyce Scholler on behalf of the son Philip against his father for support. This is not a separate and distinct right of action from that which Alyce Scholler had previously pursued. The issues as previously determined by the court would be the same issues that would be presented within any action that the mother on behalf of the son might pursue in a claim for support.
The sole issue to be presented would be the fraud or misrepresentation of the father’s income and assets. This issue had been previously determined in favor of the father in the action brought by Alyce Scholler.
The interests of the mother on this issue in the prior litigation were, for all intents and purposes, precisely the interests of Philip. There was, in this regard, perfect privity between the mother and the son, and the doctrine of collateral estoppel would prevent any further proceedings on such issue.
Accordingly, I would reverse the judgment of the court of appeals on this issue.